—Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered September 11, 1995, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Our review of both the record and defense counsel’s brief leads to the same conclusion. Defendant entered a knowing, voluntary and intelligent plea of guilty to the charge of violating the terms of his probation, as the result of which his probation was revoked and he was sentenced to a term of imprisonment. Defendant’s sentence was in accordance with both the plea agreement and the relevant statutory requirements. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mikoll, Mercure, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.